Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 8/13/2020.  In virtue of this communication, claims 1-12 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180227952 (hereinafter referred to as Kim). 
Consider claims 1, 12, Kim teaches a radio communication apparatus (see at least ¶ [0271]-¶ [0273], Fig. 10, “…the STA device (or STA) 1010 may include memory 1012, a processor 1011, and a radio frequency (RF) unit 1013 …”), comprising: 

transmission circuitry, which, in operation, transmits the SR signal, using the transmission resource (see at least ¶ [0268], “…the information about the first and the second CCA levels indicate the first and the second CCA levels or information about a level difference between the first or the second CCA level and the first and the second CCA levels…” and see at least ¶ [0270], “…as a result of the execution of CCA, the channel is determined to be idle, the first STA may transmit a signal/data/frame through the idle channel (S930). That is, the first STA may perform SR through the channel determined…”). 

Kim teaches the control circuitry determines, based on the radio quality information, a band where the SR signal is sendable, and the transmission circuitry transmits the SR signal in the band where the SR signal is sendable, and the transmission circuitry does not transmit the SR signal in a band other than the band where the SR signal is sendable (see at least ¶ [0268], “…the information about the first and the second CCA levels indicate the first and the second CCA levels or information about a level difference between the first or the second CCA level and the first and the second CCA levels…” and see at least ¶ [0270], “…as a result of the execution of CCA, the channel is determined to be idle, the first STA may transmit a signal/data/frame through the idle channel (S930). That is, the first STA may perform SR through the channel determined…”).
Consider claim 3 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the control circuitry determines the transmission resource when transmitting the SR signal in a period obtained based on a signal from the second BSS, and the control circuitry does not determine the transmission resource when not transmitting the SR signal in the period (see at least ¶ [0202], “…in an environment in which the AP 1 and the STA 1 are sufficiently distant from the AP 2 or the STA 2 or interference from the signal transmitted by the AP 1 does not have a great influence on the STA 2…”).

Kim teaches the radio quality information indicates radio quality for each predetermined band (see at least ¶ [0268], “…the information about the first and the second CCA levels indicate the first and the second CCA levels or information about a level difference between the first or the second CCA level and the first and the second CCA levels…”).
Consider claim 5 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the predetermined band is a band in units of resource units (RUs) (see at least ¶ [0201], “…an efficient resource operation on the space may be difficult because a CCA level, that is, a CCA threshold, is managed as a fixed value within a single BSS for each channel bandwidth …” and also see at least ¶ [0250], “…AP/STA performs OFDMA transmission in a frame, the OBSS-DL-CCA-CS-threshold value and the OBSS-UL-CCA-CS-threshold value in the aforementioned embodiments may be subdivided in a resource unit (RU) unit and indicated/applied…”).
Consider claim 6 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the predetermined band is a band in units of 20 MHz (see at least ¶ [0250], “…a CCA operation is performed in a 20 MHz unit (or channel spacing or a channel width)…”).
Consider claim 7 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:

Consider claim 8 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the radio quality information indicates radio quality of each of the BSSs (see at least ¶ [0011], “…the BSS although each BSS can transmit a signal according to a communication environment and/or channel quality …”).
Consider claim 9 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches wherein the radio quality information indicates radio quality for a BSS that belongs to a first group including the first BSS, and radio quality for a BSS that belongs to a second group which is different from the first group (see at least ¶ [0203], “…its own signal is determined to not have a great influence on another STA when executing SR, the STA adjusts a CCA level to be low (or reducing a criterion by which the idle state of a channel is determined), thereby enabling transmission resources to be used more efficiently …”).
Consider claim 10 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:

Consider claim 11 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the transmission power for the SR signal is greater than the first transmission power and is less than the second transmission power (see at least ¶ [0196], “…an STA may determine a channel to be busy if a specific signal is detected with intensity (dBm) of a threshold value or more regardless of a signal defined in the 802.11 system. In this case, the threshold may be calculated as a value that is 20 dBm higher than that of CCA-CS. For example, an STA may determine a channel to be busy if a threshold is -62 dBm or more in the case of 20 MHz channel spacing…” and see at least ¶ [0230], “…the received power of the inter-BBS frame is found to be smaller than the threshold value, the SR STA may determine that the transmission/reception channel of the inter-BBS frame is idle and may transmit (i.e., perform SR) a signal/data through the corresponding channel …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645